DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered. 
Response to Amendments
Applicant's amendments filed 6/15/2022 to claims 1-2 and 7-12 have been entered. Claims 1-12 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-12 remain rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Delaney et al (2005, Blood, 106(8): 2693-2699; of record in IDS filed 4/19/2019) in view of Croop et at (2000, Bone Marrow Transplantation, 26: 1271-1279; of record in IDS filed 4/19/2019) and Symonds et al (U.S. PGPUB 2005/0063958). 
Regarding claims 1 and 3-6, Delaney teaches a method of preparing CD34+ cells for therapeutic purposes comprising: selecting multiple human umbilical cord blood samples without HLA typing, pooling the samples, enriching the number of CD34+ cells, culturing (expanding) the cells in the presences of Delta1ext-IgG , CH-296, human stem cell factor (SCF), human Flt-3 ligand, IL-6, thrombopoietin (TPO), and IL-3 for more than 10 days in a serum free culture medium (see pages 2694-2695). Delaney’s pooled human umbilical cord blood samples without HLA typing or immunological matching read on a “non-immunologically matched pooled product” and “human pharmaceutical composition”. Regarding claims 7 and 9, Delaney teaches cell counts up to 100 million CD34+ cells (see abstract and page 2696). Regarding claims 11 and 12, Delaney teaches genetically engineering the CD34+ cells (see page 2694).
Delay does not teach T cell depletion (claims 1 and 2). Delay does not teach cryopreserving the cells with a cryoprotective agent (claims 1 and 8) or at least 250 million cells (claim 10).
Regarding claims 1-2, Croop teaches a method of isolating CD34+ cells to be used in transplantation using the Isolex 300i cell separator to deplete of T cells (CD3+ cells) (see page 1277). Regarding claims 7, 9 and 10, Croop teaches the mean number of CD34+ cells isolated for transplantation was             
                1.9
                *
                
                    
                        10
                    
                    
                        8
                    
                
            
         and that some had as many as             
                3.8
                *
                
                    
                        10
                    
                    
                        8
                    
                
            
         CD34+ cells (see abstract and Table 3).
Regarding claims 1 and 8, Symonds teaches that CD34+ cells can be combined with a cryoprotective agent, cryopreserved, and thawed for later use (see paragraphs [0253]-[0262]).
A person of ordinary skill in the art would have had a reasonable expectation of success in depleting T cells from Delaney’s CD34+ cells because Croop provides methods for obtaining a large dose of T cell depleted CD34+ cells. The skilled artisan would have been motivated to deplete T cells from Delaney’s CD34+ cells because Delaney teaches method involving isolated CD34+ cells, and this would help to further purify the cells in Delaney’s method.
It would have been obvious to combine Delaney and Symonds to cryopreserve Delaney’s CD34+ cells with a cryoprotective agent, and thaw them when needed. A person of ordinary skill in the art would have had a reasonable expectation of success in cryopreserving Delaney’s CD34+ cells with a cryoprotective agent, and thawing them when needed because Symonds teaches that CD34+ cells can be combined with a cryoprotective agent, stored frozen, and thawed for later use. The skilled artisan would have been motivated to cryopreserve Delaney’s CD34+ cells with a cryoprotective agent, and thaw them when needed because it would allow for the cells to be stored until needed.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered, but they are not persuasive. 
Applicant summarizes the teachings of the cited references, the rejection, and their claimed invention. Applicant then highlights that the primary reference Delaney teaches using the prepared non-immunologically matched pooled human umbilical cord blood CD34+ cell product in assays in NOD/SCID mice. Applicant points to the new limitation stating that the product produced by the method is a “human pharmaceutical composition”. Applicant concludes that because Delaney uses the product in mice, that Delaney does not teach a “human” pharmaceutical composition. However, as stated above, Delaney’s cells are human cells and therefore the human cells produced in Delaney’s method read on “human pharmaceutical composition”. Applicant is again reminded that the claims are not drawn to a method of using the prepared cells in humans. Rather, the claims are drawn to a method of preparing a non-immunologically matched CD34+ enriched, T cell depleted, expanded human cord blood stem and progenitor cells. All of the steps in the claimed method are directed to preparing this product, and not methods of using the product made by the method. It is further noted that applicant has not pointed to any differences between the product made by Delaney in view of the secondary references and the product made by the claimed method. Again, since Delaney specifically teaches a human cell product, Delaney’s method reads on the claimed method of making a “human pharmaceutical composition”.
Applicant alleges that Delaney’s cells should not be considered a human pharmaceutical composition because “testing for HLA matching is a required step in the process of human cord blood transplantation”. Applicant does not cite to any teachings to support this position. This position is also not supported by all the references provided in the IDS. Specifically, Lister et al (2007, Stem Cells and Development, 16: 177-186; of record in IDS filed 4/19/2019), teaches administering human CD34+ cord blood stem cells to human patients without pretransplant HLA-typing (see col. 1 on page 179). Lister also teaches the patients received multiple different units of cells (see col. 1 on pages 178 and 179). More importantly, as discussed above, all of the claimed method steps are specifically taught by the cited references, and the cited references are drawn to producing a human cell product. Therefore this argument is not persuasive.  
Applicant alleges that none of the secondary references remedy the alleged deficiencies of Delaney. However, as applicant’s arguments alleging deficiencies in Delaney were not persuasive, this argument is not persuasive.
	Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653